

116 SRES 205 ATS: Expressing the gratitude of the Senate for the people who operate or support diaper banks and diaper distribution programs in their local communities. 
U.S. Senate
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 205IN THE SENATE OF THE UNITED STATESMay 14, 2019Mr. Murphy (for himself, Mr. Cramer, Mr. Jones, Mr. Braun, Mr. Casey, Mr. Tillis, Ms. Rosen, Ms. Collins, Ms. Smith, Mr. Roberts, Ms. Duckworth, Mr. Hoeven, Mr. Lankford, Ms. Baldwin, Mr. Blunt, Mr. Boozman, Ms. McSally, Mr. Brown, Mrs. Hyde-Smith, Mr. Blumenthal, and Mr. Wicker) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsSeptember 19, 2019Committee discharged; considered and agreed toRESOLUTIONExpressing the gratitude of the Senate for the people who operate or support diaper banks and
			 diaper distribution programs in their local communities. 
	
 Whereas the lack of a sufficient clean diaper supply can adversely affect the physical, mental, and economic well-being of infants, toddlers, and their families;
 Whereas diapers are a material basic need of every infant and toddler; Whereas an infant requires up to 12 diapers per day, at a cost of $70 to $80 per month;
 Whereas low-wage families and families living in poverty often rely on community donations for diapers;
 Whereas addressing diaper need in local communities can improve health conditions and economic opportunities for infants, toddlers, and their families;
 Whereas many families delay changing a diaper to extend their diaper supply, thereby increasing the incidence of diaper dermatitis, urinary tract infections, and other health ailments;
 Whereas families displaced by natural disasters experience an acute need for diapers, particularly as diapers are not consistently provided through relief efforts;
 Whereas diapers provided by diaper banks and volunteer distribution projects amplify the impact of resources deployed by larger disaster relief organizations;
 Whereas, in September 2011, the National Diaper Bank Network was created to support children and their families and to raise awareness of diaper need among the general public;
 Whereas more than 1,000,000 diapers were distributed along the Gulf Coast in the wake of Hurricanes Harvey and Irma by nonprofit diaper banks and diaper pantries that are members of the National Diaper Bank Network;
 Whereas the National Diaper Bank Network coordinates ongoing diaper supply efforts in the aftermath of natural disasters such as Hurricanes Harvey, Irma, and Maria, the California wildfires, and the Midwestern floods; and
 Whereas, during 2017, the more than 300 nonprofit diaper banks and diaper pantries that are members of the National Diaper Bank Network distributed more than 64,000,000 donated diapers, helping ensure that each month more than 225,000 children in need received diapers: Now, therefore, be it
	
 That the Senate— (1)expresses its gratitude for the people who operate or support diaper banks and diaper distribution programs in their local communities;
 (2)supports the important efforts made by diaper banks and diaper distribution programs in response to natural disasters; and
 (3)encourages the people of the United States to address diaper need by donating generously to diaper banks, diaper pantries, diaper drives, and organizations that distribute diapers to families in need.